Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 and 08/06/2020 have been considered and placed of record in the file.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the following limitations of independent claims 1 and  9 (underlined emphases added):
“
wherein the antenna module comprises a plurality of antennas, wherein the at least one processor is configured to generate first beams for the plurality of antennas,
transmit the first beams to the metasurface module from the plurality of antennas, generate second beams based on the first beams through the metasurface module, and transmit the second beams to another electronic device, and
wherein the metasurface module is arranged to receive the first beams generated for the plurality of antennas.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0013953 A1 (HORMIS et al) teaches a lens (metasurface module) with plurality of antennas generating and transmitting beams based on multi-band signal (the metasurface module does not receive beams from the plurality of antennas).
US 2018/0239021 A1 (AKSELROD et al.) teaches transmitting beam lights (from an optical transmitter) to a metasurface and the metasurface transmits a reflected version of the beam lights (there are no plurality of antennas).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632